Citation Nr: 0103305	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1969.

This appeal arises from a rating decision of July 1999 from 
Togus, Maine, Regional Office (RO).  A notice of disagreement 
was received in September 1999, a statement of the case was 
provided to the veteran in September 1999, and a substantive 
appeal was received in September 1999.

The veteran presented videoconference hearing testimony 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in November 1999.


FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran was 
notified of the decision in a December 1996 letter.  No 
indication of disagreement with that action was received from 
the veteran or his representative within one year of the 
December 1996 letter.

2.  New evidence received since the 1996 denial of the 
veteran's claim shows a diagnosis of PTSD.   


CONCLUSION OF LAW

The December 1996 rating decision denying service connection 
for PTSD was final.  New and material evidence has been 
received subsequent to that decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.104(a), 3.303(a), 3.156, 
3.160(d), 20.302(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Private medical records, dated in March 1993, note diagnoses 
of cerebrovascular accident and hypertension.  A private 
medical statement, dated in March 1996, notes the veteran had 
a hemorrhagic stroke in 1993 and has had secondary 
hypertension since then.

The report of a March 1996 Department of Veterans Affairs 
(VA) Agent Orange examination notes diagnoses of right 
hemispheric cerebrovascular accident and hypertension.

The report of a November 1996 VA PTSD examination report 
notes diagnoses of major depression and alcohol abuse.  The 
examiner indicated the veteran did not appear to meet the 
criteria for a diagnosis of PTSD.

A rating decision in December 1996 denied service connection 
for PTSD.  The decision notes that, in the absence of a 
diagnosis of PTSD, service connection could not be 
established.  A December 9, 1996, VA letter to the veteran 
notified him that service connection for PTSD was denied, and 
included a notice of his appellate rights.  He did not 
appeal.

An April 1997 private hospital discharge summary with 
associated records notes Axis I diagnoses of major 
depression/single episode, and alcohol abuse.   

A private psychological evaluation report, dated in November 
1998, notes a diagnostic impression of PTSD.  The report also 
notes that psychological testing scores were consistent with 
PTSD.

The report of a March 1999 VA examination notes a diagnosis 
of severe PTSD and severe major depression without psychosis.

The veteran presented testimony before the undersigned Member 
of the Board in November 1999.  He testified that he has 
received a diagnosis of PTSD and was in treatment for the 
disorder.  He also testified as to his experiences in 
Vietnam.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Service connection for PTSD was denied in a December 1996 
rating decision.  A December 1996 letter to the veteran 
advised him of the decision and of his appellate rights.  No 
communication indicating disagreement with the decision was 
received from the veteran during the one-year period 
following notification of the decision.  Accordingly, under 
the law, the December 1996 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1996 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for PTSD, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 
3 Vet.App. 510 (1992).  See also Robinette v. Brown, 8 
Vet.App. 69 (1995).

Medical evidence received following the 1996 denial of the 
veteran's claim includes an April 1997 private hospital 
discharge summary and associated records, a November 1998 
private psychological evaluation, and a March 1999 report of 
a VA examination.  These records are new, since they were not 
previously of record at the time of the 1996 decision.  

In 1996, the RO denied the veteran's claim for service 
connected for PTSD on the basis that there was no diagnosis 
of the disorder.  The November 1998 private psychological 
evaluation report and the March 1999 VA examination report 
both show a diagnosis of PTSD.  Since the prior denial of the 
veteran's claim was on the basis of there being no diagnosis 
of PTSD, and newly submitted evidence now shows a diagnosis 
of PTSD, the November 1998 private psychological evaluation 
report and the March 1999 VA examination report are material 
to the issue of service connection.

New evidence received since the 1996 denial of the service 
connection claim shows a diagnosis of PTSD.  The Board 
believes that, when considered with the evidence previously 
of record, this evidence is so significant that is must be 
considered with the entire evidentiary record to fairly 
decide the merits of the veteran's claim for service 
connection for PTSD.  Accordingly, new and material evidence 
has been received, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

Until recently, a three-step process was applied in 
adjudicating an attempt to reopen a previously denied claim.  
See Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure 
therein required that first it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000).  Second, if the claim was 
reopened, it had to be determined whether, based upon all the 
evidence of record, the claim as reopened was well grounded.  
Third, if the claim was well grounded, the merits of the 
claim were to be addressed and, if ripe for decision, 
adjudicated.  Winters v. West, 12 Vet.App. 203, 206 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed.Cir. 2000).

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal.  This statute, among 
other things, repealed the requirement that a claim be well 
grounded.  Since there is no longer the requirement that a 
claim be well grounded, the Board cannot make the threshold 
determination as to the well-groundedness of the reopened 
claim before addressing the merits of the claim.  The Board 
recognizes that the RO also determined that there was no 
credible evidence that the claimed stressors actually 
occurred.  However, the question of whether the claimed 
stressors occurred must be addressed after the claim is 
reopened.

The issue decided at the RO was whether new and material 
evidence had been presented, and the RO developed and 
certified this issue to the Board as the issue on appeal, 
instead of the service connection issue.  The Board is 
precluded from addressing the merits of the veteran's service 
connection claim in the first instance, since to do so might 
be prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  Therefore, as set forth in the Remand portion of 
this decision, this case will be returned to the RO to 
address the merits of the veteran's reopened claim for 
service connection for PTSD.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.  The appeal is 
allowed, to this extent only.


REMAND

As noted above, the claim for service connection for PTSD is 
reopened.  The Board is precluded from addressing the merits 
of the veteran's service connection claim in the first 
instance, including whether the evidence confirms the 
occurrence of the claimed stressors and whether there is a 
link between the stressors and the psychiatric 
symptomatology.  See 38 C.F.R. § 3.304(f) (2000).  
Accordingly, the veteran's claim must be returned to the RO 
to address the issue of service connection for PTSD.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

As noted, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, supra.  Since this case is being 
returned to the RO for further adjudication, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by the new law are 
accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the veteran's 
claim and determine whether service 
connection for PTSD may be granted.  The 
RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



